       Case 1:19-cv-08876-JSR Document 50 Filed 12/17/19 Page 1 of 3

                                                    1~~~\~'L,;~cc---=-=-~ ·. '
UNITED STATES DISTRICT COURT                        I u hfTHu:,aCALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                    I rn ·c #: ----,---+-~-
-----------------------------------x                : : ; \ rr r , CD:
STATE OF NEW YORK, ET AL.

     Plaintiffs,
                                                   19-cv-8876(JSR)
          -v-
                                                   MEMORANDUM ORDER
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, ET AL.

     Defendants.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Non-party Towaki Komatsu, proceeding prose, petitions the

Court for leave to intervene in the instant lawsuit under Fed.

R. Civ. P. 24 or, in the alternative, to appear as an amicus

curiae. ECF Nos. 45, 48 & 49. For the following reasons, his

motion is denied.

     Fed. R. Civ. P. 24(a) (2) provides intervention as of right

to a person who "claims an interest relating to the property or

transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter

impair or impede the movant's ability to protect its interest,

unless existing parties adequately represent that interest."

Even where a party does not meet these requirements, a court

may, in its discretion, grant permissive intervention under Fed.

R. Civ. P. 24 (b) (1) (B) to a person who "has a claim or defense




                                    1
             Case 1:19-cv-08876-JSR Document 50 Filed 12/17/19 Page 2 of 3



that shares with the main action a common question of law or

fact."

         The Court has reviewed Mr. Komatsu's lengthy submissions.

Even construing them liberally and interpreting them in the most

favorable light, -
                 see Triestman
                   - _             v. Federal Bureau of Prisons ,
                       _ _ _ _ _........;___~~=-=--=::;:.__:::..==--.=-=-=:.__::....::.__;;_-=..::.:::...:::.::::::   470

F.3d 471, 474              (2d Cir. 2006), it is clear that the legal

violations Mr. Komatsu claims to have suffered are totally

different from those at issue in the State of New York's lawsuit

against U.S. Immigration and Customs Enforcement (ICE). Mr.

Komatsu explains in his letters that he has been harassed and

mistreated by police and court security personnel, both in Bronx

Supreme Court - where he was purportedly excluded from a public

resource fair in May 2017 - and at the Daniel Patrick Moynihan

federal courthouse in Manhattan. But the instant lawsuit is not,

as Mr. Komatsu seems to believe, about all forms of mistreatment

of members of the public by law enforcement at courthouses.

Rather, this case asks the much narrower question of whether

federal immigration law authorizes ICE officers to conduct

immigration arrests of aliens while they are present at, or

traveling to or from, state courthouses. Mr. Komatsu is

therefore not situated similarly to the aliens subject to this

type of arrest.

         The Court therefore finds that he does not meet the

requirements for intervention as of right under Fed. R. Civ. P.

                                                             2
         Case 1:19-cv-08876-JSR Document 50 Filed 12/17/19 Page 3 of 3



24(a) (2) because he does not assert "an interest relating to the

    . transaction that is the subject of the action," and

allowing the lawsuit to proceed without his intervention would

not prejudice his interests in any way. Likewise, for the

reasons just explained, the Court finds that Mr. Komatsu does

not have "a claim or defense that shares with the main action a

common question of law or fact" and accordingly denies his

motion for permissive intervention. Finally, his motion to

appear as an amicus curiae is denied, because the Court finds

that his submissions would not be "of aid to the court [nor]

offer insights not available from the parties." Auto. Club of

N.Y., Inc. v. Port Auth. of N.Y. and N.J., 11-cv-6746 (RJH),

2011 WL 5865296 at *1 (Nov. 22, 2011).

     SO ORDERED.

Dated:       New York, NY
             December   tJ,   2019              JED S. RAKOFF, U.S.D.J.




                                       3
